DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barger et al. (US 6,526,839 B1) in view of Najafi et al. (WO 2009/102763 A1).
Regarding claim 1, 10, and 18, Barger et al. discloses a mass flow controller assembly (fig. 15) comprising: a housing (200) defining a cavity (cavity in enclosure 205; fig. 16), a plurality of internal passages (various internal passages from inlet 214 to outlet 216), a first inlet (214), a first outlet (216), a second inlet (from valve body 236 to outlet 216), and a second outlet (from tube 206 to valve body 236); a valve (236) connected to the housing (200), having an inlet fluidly coupled to the second outlet (216) of the housing (200) and an outlet fluidly coupled to the second inlet of the housing (valve body 236 has an inlet fluidly coupled to the outlet from tube 206 and an outlet fluidly coupled to an inlet of outlet 216), wherein the valve (236) is configured to control fluid flow from the second outlet (from tube 206 to valve body 236) of the housing (200) to the second inlet of the housing (valve body 236 controls fluid from tube 206 through valve body 236 and from valve body 236 to outlet 216; fig. 14); and a Coriolis flow sensor (206) arranged in the cavity (205), including an inlet fluidly coupled by at least one of the plurality of internal passages to the first inlet (214) of the housing (200) and configured to measure at least one of a mass flow rate and density of fluid flowing through the Coriolis flow sensor (tube 206 of Coriolis flow sensor has an inlet fluid coupled to inlet 214 and measures mass flow; c. 1, ll. 14-18), wherein an outlet of the Coriolis flow sensor (206) is fluidly coupled by at least one of the plurality of internal passages to the second outlet (from tube 206 to valve body 236) of the housing (an outlet of tube 206 is fluidly coupled to the inlet of valve body 236), and wherein the second inlet (from valve body 236 to outlet 216) of the housing (200) is fluidly coupled by at least one of the plurality of internal passages to the first outlet (216) of the housing (valve body 236 is fluidly coupled to outlet 216; fig. 15).
Although Barger et al. is silent on the mass flow controller having a MEMS sensor, MEMS flow sensors are well known in the art.
 Najafi et al. teaches a microelectromechanical (MEMS) Coriolis flow sensor (fig. 1); wherein the fluid comprises gas and wherein gas-exposed surfaces of components of the mass flow controller assembly are one of: made of non-metallic materials; or coated with a non-metallic coating (tube 14 of microfluidic device 10 is formed of doped silicon; ¶ [0029]); wherein a housing is made of a material selected from a group consisting of stainless steel, aluminum, glass, ceramic, plastic and semiconductor material (substrate 12 is made of silicon; ¶ [0021]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Barger et al. with the microelectromechanical sensor of Sparks et al. to provide a flow sensor capable of precisely analyzing small quantities of fluids (Sparks et al., ¶ [0005]).
Regarding claims 16 and 17, Barger et al. in view of Najafi et al. disclose the invention as set forth above.
Although Barger et al. in view of Najafi et al. disclose a MEMS flow sensor, they are silent on a specific diameter and measured flow rate.
However, Najafi et al. teaches that the size of the MEMS flow sensor may be miniaturized to detect small quantities of fluids.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Barger et al. in view of Najafi et al. to optimize the diameter of the MEMS flow sensor and the measured flow rate, such as a diameter of 10-100 µm and a flow rate of less than 100 sccm, to achieve a desired accuracy for a particular application.

Allowable Subject Matter
Claims 2-9, 11-15, and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the housing includes: a first housing portion; a second housing portion connected to the first housing portion; and a third housing portion connected to the second housing portion, wherein the cavity is defined between the second housing portion and the third housing portion” in combination with the remaining claim elements as recited in claims 2-9, 11, 12, 19, and 20.
The prior art does not disclose or suggest “an inlet tube connected to the first inlet of the housing; and an outlet tube connected to the first outlet of the housing” in combination with the remaining claim elements as recited in claims 13-15.
The prior art does not disclose or suggest “a capacitive sensing circuit arranged adjacent to the tube to generate a signal in response to movement of the tube; and a control circuit including: an actuator circuit configured to vibrate the tube at a resonant frequency of the tube; and a readout circuit configured to receive the signal from the capacitive sensing circuit” in combination with the remaining claim elements as recited in claim 21. 
The prior art does not disclose or suggest “a processing chamber; a substrate support arranged in the processing chamber to support a substrate; and a gas delivery system configured to deliver process gas mixtures to the processing chamber and comprising the mass flow controller assembly” in combination with the remaining claim elements as recited in claims 22-24.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852